Citation Nr: 1730610	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-47 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, claimed as rashes on the arms, legs and feet, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which denied service connection for rashes on the arms, legs and feet, claimed as secondary to Agent Orange exposure.  The Veteran perfected a timely appeal to that decision.  

In March 2016, the Board remanded the case to the RO in order to afford the Veteran a hearing.  On October 24, 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

The Veteran's currently diagnosed skin condition, tinea of the feet and lichen simplex chronicus, did not have onset during service and was not caused by service, including by his exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for a skin condition, diagnosed as tinea of the feet and lichen simplex chronicus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he developed a skin condition after service as a result of his exposure to Agent Orange during his period of active duty in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The record shows that the Veteran had active service in the Republic of Vietnam during the Vietnam Era and it is presumed that he was exposed to an herbicide agent contained in Agent Orange during such service.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  The skin conditions that the Veteran has been shown to have are not included in those certain specified diseases.  See 38 C.F.R. § 3.309 (e).  There is no presumption of service connection based on Agent Orange exposure for his skin conditions.

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Whether a layperson (as opposed to a medical expert) can provide competent evidence of a nexus between a current disability and service depends on the facts of the case and the question at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Factors for consideration are the complexity of the question, with more complex questions not subject to non-expert nexus opinions, and whether the relationships is observable from one's senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service treatment records (STRs), including the enlistment examination dated in January 1968 as well as the separation examination dated in January 1970, are negative for any complaints or findings referable to any skin condition.  On the occasion of the separation examination, in January 1970, the Veteran denied any history of skin diseases; clinical evaluation of the skin was reported as normal.  

The Veteran's claim for service connection for a skin condition was received in July 2009.  Submitted in support of the claim were private treatment reports dated from November 1994 to April 2005.  These records were negative for any complaints or findings of a skin condition.  

Subsequently submitted were VA progress notes dated from May 2008 through August 2010.  During a clinical visit in May 2008, the examiner noted that the Veteran had a continuing rash of unclear origin.  In April 2009, he was diagnosed with dermatitis, status post bunch biopsy of buttock rash in 2008 which was benign.  The Veteran was seen in July 2009 for a routine visit; at that time, it was again noted that he had a chronic rash.  In February 2010, it was noted that he had foot fungus, which he was going to treat with topical steroids.  The assessment was lichen simplex chronicus, and tinea of one hand and both feet.  

Submitted in support of the Veteran's claim was a medical statement from Dr. A. B., dated in December 2010, indicating that he was the Veteran's primary care physician.  He noted that the Veteran had a past medical history of rash.  Dr. D. reported that the Veteran has been afflicted with an itchy, raised rash on the arm and on the hip.  Dr. D. noted that the Veteran engaged in combat and was exposed to Agent Orange.  

Also submitted was the report of a DBQ for skin diseases completed by a private physician in September 2013.  It was noted that the Veteran reported that his skin problems started shortly after exposure to Agent Orange.  The pertinent diagnoses were Lichen planus and pruritus dermatophytosis.  

On the occasion of a VA examination in February 2014, the examiner noted that the Veteran reported that he developed an itchy area on the left buttock in 1975, which gradually got larger with similar lesions on the lower back.  He also reported having tinea on the feet and right hand in 1970's with scaling and dryness.  Following an evaluation, the Veteran was diagnosed with tinea of the feet and hand, and lichen simplex chronicus.  It was noted that the Veteran does not have any active rashes on his arms or legs.  The examiner stated that the Veteran's skin biopsy on April 18, 2011 confirmed the left buttock lesion was lichen simplex chronicus.  The examiner stated that, since Veteran's STRs show no treatment for a skin condition and since the Veteran does not have Agent Orange related skin conditions, his skin problems were less likely than not related to his military service.  

At his personal hearing in October 2016, the Veteran indicated that he currently receives treatment for his skin condition at the Philadelphia VA hospital.  The Veteran testified that he has had a skin problem ever since he came out of service in 1970.  The Veteran related that his private doctor, Dr. James Pierce, has attributed his condition to exposure to Agent Orange; however, his archives were destroyed.  He started receiving treatment from Dr. Pierce around 1980.  The Veteran indicated that he did not go to sick call during service; however, he went to the doctor when he got back home from the military.  The Veteran indicates that he still has the rash; it never goes away.  

Based on the evidence of record, the Board finds that service connection for a skin condition, to include as due to herbicide exposure, is not warranted.   

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that lichen simplex chronicus or tinea was incurred in or is otherwise related to service, to include as a result of herbicide and/or dioxin exposure.  In reaching that determination, the Board finds the February 2014 VA medical opinion of significant probative value.  The reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinion rendered.  As discussed above, the physician concluded that, since Veteran's STRs showed no treatment for a skin condition, his skin problems were less likely than not related to his military service.  Moreover, it was noted that the Veteran does not have Agent Orange related skin condition.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.  

The Board has considered the December 2010 statement from the Veteran's primary care physician; however, the statement does not definitively conclude that lichen simplex chronicus and tinea were due to Agent Orange exposure.  At most, the opinion suggests a possibility of a relationship between the Veteran's reported skin rash and herbicide exposure.  The Board finds the definitive conclusion of the February 2014 VA medical opinion of greater probative weight than this speculative statement.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  

As to the Veteran's efforts to associate the onset of his lichen complex chronicus and tinea to service, or otherwise to exposure to Agent Orange, he certainly is competent to report skin rash and skin discoloration.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  Given the Veteran's lack of demonstrated medical expertise, the different types of skin disabilities, and the medical complexity of attributing a skin disability to herbicide or other exposure, the Board finds it beyond the competence of the Veteran to either diagnose a specific skin disorder (i.e. lichen complex chronicus) based on the symptomatology of record or to otherwise link such a diagnosis to Agent Orange exposure or any other incident of service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board has not ignored the Veteran's testimony that he developed a rash shortly after returning from Vietnam and separation from service, or his testimony that he saw a private physician at that time who thought his rash was due to Agent Orange.  The Board has considered this along with the passage of many decades from when separation from active service and when he file his claim.  Given the long period of time, the Board places little probative weight to the testimony.  What a physician may have said many years ago, with no available recording of such opinion, is questionable after so many years.  

Under these circumstances, the Board finds that the claim for service connection for a skin condition, diagnosed as tinea and lichen simplex chronicus, to include as due to AO exposure, must be denied.  As noted, there is no persuasive competent evidence linking the disease to the Veteran's period of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Service connection for a skin condition, claimed as rashes on the arms, legs and feet, to include as due to exposure to Agent Orange, is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


